
	

115 S3298 IS: Vietnam Veterans Memorial Visitor Center Extension Act
U.S. Senate
2018-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3298
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2018
			Mr. Daines (for himself and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To extend the authority of the Vietnam Veterans Memorial Fund, Inc., to establish a visitor center
			 for the Vietnam Veterans Memorial.
	
	
		1.Short title
 This Act may be cited as the Vietnam Veterans Memorial Visitor Center Extension Act.
 2.Extension of authority to establish Vietnam Veterans Memorial Visitor CenterSection 6(b)(5) of Public Law 96–297 (54 U.S.C. 320301 note; 94 Stat. 827; 117 Stat. 1348; 124 Stat. 2851; 127 Stat. 490) is amended by striking 2018 and inserting 2022.
